Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating a prison disciplinary rule. The Attorney General has advised this Court that the determination at issue has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. Consequently, petitioner has received all the relief to which he is entitled and this proceeding is dismissed as moot (see Matter of Molano v Bezio, 60 AD3d 1233, 1234 [2009]).
Cardona, EJ., Spain, Kane, Malone Jr. and Stein, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.